Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


Julio Perez, Jr., Appellant                           Appeal from the 5th District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-14-00065-CV            v.                      13C1819-005). Opinion delivered by Chief
                                                      Justice Morriss, Justice Moseley and Justice
Texas Department of Criminal Justice, et              Carter*, participating. *Justice Carter,
al., Appellees                                        Retired, Sitting by Assignment.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Julio Perez, Jr., has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED FEBRUARY 20, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk